Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marscher et al (2012/0312149).
Marscher et al disclose a shielding system comprising all claimed elements including interception particles 500 (including the claimed types of particles, see paragraph 27); a control system to control an actuator 400 (including a propellant 540) with housing 410,420 that holds and then moves the particles to points that enable them to intercept an incoming projectile, and a projectile detection system (paragraph 24) that detects incoming projectiles and, thus, allows the control system to determine where and when to launch the particles to intercept the projectile.  

Applicant's arguments filed 6-23-22 have been fully considered but they are not persuasive. Applicant states that “Several major elements of claim 1 are missing in Marscher” but is only able to provide in the Arguments only one element that is supposedly not shown, so it is this single alleged deficit that will be addressed.  Applicant argues that “Marscher teaches away from proximity between a target housing and its form of “cloud of projectiles or pellets, arguing that even a 2-meter standoff distance is inadequate.  See, e.g., Marscher at paragraph 6. Such long distances, as shown for example at Marscher, Fig. 8, are not “on or about a housing,””.  This statement is incorrect for several reasons.  First, the argument about a 2-meter standoff in paragraph 6 is moot because that is a recitation of prior art and its performance, not Marscher’s disclosure.  Secondly, and more importantly, Applicant makes an argument about a limitation that is not present in the claims.  The argument that Marscher teaches away from the proximity between the cloud of projectiles and a target housing is moot because a “target housing” is not present in the claims. Even if it is assumed that Applicant meant to argue about the housing of the shielding system, Applicant is implying that the cloud of particles (i.e. after the particles are moved by the actuator) is required to be “on or about a housing”, while in reality claim 1 merely requires that the interception media (i.e. the particles) be on or about a housing at some point, not after they have been moved to a cloud formation.  Note that the argument pointing to Figure 8 shows the particles after actuation and after they have been expelled from being on the housing 410, 420.  Finally, even if the claims were changed to require the limitation of “on or about a housing” after the particles were moved by the actuator, it is clear that the particles would still anticipate the limitation since being “about a housing” is considered to include the as shown in Figure 8 where the particles are surrounding  or are “about” the housing.  
It is noted that the 112 and Double Patenting rejections have been overcome by Applicant’s response.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE